         Case 3:05-cv-00536-WWE Document 1 Filed 03/30/05 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT

KAREN ELSTEIN                                                         JURY TRIAL DEMANDED

v.                                                    CASE NO. 3:05CV

A&S COLLECTION ASSOCIATES, INC.

                                                    COMPLAINT

        1. Plaintiff seeks relief pursuant to the Fair Debt Collection Practices Act ("FDCPA"), l5 U.S.C.

§ 1692; the Connecticut Creditor Collection Practices Act, Conn. Gen. Stat. § 36a-645 or the Consumer

Collection Agency Act, Conn. Gen. Stat. § 36a-800 and regulations issued thereunder; and the

Connecticut Unfair Trade Practices Act ("CUTPA"), Conn. Gen. Stat. § 42-110a.

        2. The Court has jurisdiction. l5 U.S.C. § 1692k; 28 U.S.C. §133l, § 1367.

        3. Plaintiff is a natural person who resides in Connecticut.

        4. Plaintiff is a consumer within the FDCPA.

        5. Defendant is a debt collector within the FDCPA.

        6. Defendant communicated with plaintiff in an effort to obtain payment of towing and storage

charges for Lang’
                s Auto on a vehicle plaintiff did not own.

        7.   Defendant engaged in collection efforts and communicated with plaintiff or others on or after

one year before the date of this action, in connection with collection efforts with regard to the disputed

personal charges.

        8. Defendant’
                    s attached letter does not contain the notices required by 15 U.S.C. § §1692e(11)

or –g. or the parallel requirements of state law.

FIRST COUNT

        9.   In the collection efforts, defendant violated the FDCPA, inter alia, § 1692e, -f, or -g.

SECOND COUNT

        10. Within three years prior to the date of this action Defendant engaged in acts and practices as
         Case 3:05-cv-00536-WWE Document 1 Filed 03/30/05 Page 2 of 2




to plaintiff in violation of the Creditors' Collection Practices Act, §36a-645 et seq., or the Consumer

Collection Agency Act, § 36a-800 et seq. Conn. Gen. Stat.

        11. Defendant committed unfair or deceptive acts or practices within the meaning of the Unfair

Trade Practices Act, Conn. Gen. Stat. § 42-110a et seq.

WHEREFORE plaintiff respectfully requests this Court to:

   1. Award plaintiff such damages as are permitted by law, both compensatory and punitive, including

$1,000 statutory damages for each communication against each defendant;

   2.   Award the plaintiff costs of suit and a reasonable attorney's fee;

   3. Award declaratory and injunctive relief, and such other and further relief as law or equity may

        provide.

                                                            THE PLAINTIFF



                                                            BY__/s/ Joanne S. Faulkner__
                                                            JOANNE S. FAULKNER ct04137
                                                            123 AVON STREET
                                                            NEW HAVEN, CT 06511-2422
                                                            (203) 772-0395
                                                            j.faulkner@snet.net




                                                      2
